         Case 1:20-cv-10389-KPF Document 54 Filed 06/21/21 Page 1 of 1
                           Z A C H A R Y       J .   L I S Z K A ,   E S Q .
            3 3     N A S S A U A V E N U E , F L 2 , B R O O K L Y N , N E W Y O R K
                   Z A C H @ E M P L O Y E E L A W Y E R . N Y C | 3 4 7 - 7 6 2 - 5 1 3 1




                                                                June 21, 2021
VIA ECF


                                                                  MEMO ENDORSED
Hon. Katherine Polk Failla, USDJ
Thurgood Marshall United States Courthouse
40 Foley Square, Room 2103
New York, NY 10007

      Re:         Silk v. HCMC Legal, Inc., et al., Civ. No. 20-cv-10389 (KPF)
                  Joint Letter-Motion for 60-Day Stay of Discovery

Dear Judge Failla,

       This law firm represents Plaintiff Scott Silk in the above-captioned matter before
Your Honor. Along with Defendants HCMC Legal, Inc., HC2, Inc., and McDermott, Will
& Emery LLP, the parties jointly write to inform Your Honor that they have scheduled a
private mediation with JAMS third-party neutral Chris Kwok on July 8, 2021 in an effort
to expedite resolution of this matter. As such, all parties to this action jointly seek a
60-day stay of discovery as a cost-saving measure and to allow the parties to focus their
efforts on preparing for the mediation. Presently, fact discovery ends on August 13,
2021 and this is the first request for a stay of discovery.

      The parties thank the Court for its time and consideration of this matter.


                                                                Respectfully submitted,


                                                                /s/ Zachary J. Liszka, Esq.
                                                                Counsel for Plaintiff Scott Silk

                                                                /s/ Michael Nacchio, Esq.
                                                                Counsel for Defendants HCMC
                                                                Legal, Inc. and HC2, Inc.

                                                                /s/ Andrew Kratenstein, Esq.
                                                                Counsel for Defendant
                                                                McDermott, Will & Emery LLP
The Court is in receipt of the parties' request for a stay of
discovery, and agrees that a stay is warranted to allow the parties
to participate meaningfully in the upcoming mediation. The Court
accordingly STAYS the discovery deadlines pending the parties' July
8, 2021 mediation. The parties are directed to submit a letter on or
before July 15, 2021, regarding the status of the mediation
proceedings and their proposed next steps.

Dated:   June 21, 2021            SO ORDERED.
         New York, New York



                                  HON. KATHERINE POLK FAILLA
                                  UNITED STATES DISTRICT JUDGE
